     CASE 0:13-cv-03003-WMW-DTS Document 684 Filed 06/29/20 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA

United States of America ex rel.
Kipp Fesenmaier,

       Plaintiff,                               Case No. 13-cv-3003 (WMW/DTS)

v.
                                                ORDER
The Cameron-Ehlen Group, Inc., et al.,

     Defendants.
______________________________________________________________________


       By letters dated May 26, 2020, and May 27, 2020, the Parties informed the Court

of a procedural disagreement. As part of its Motion for Partial Summary Judgment,

Plaintiffs filed several documents designated confidential under seal, but subsequently

challenged their confidential designation in communications with Defendants. The

Parties disagree whether the procedures set forth in the Stipulated Amended Protective

Order (Dkt. No. 270) or Local Rule 5.6 govern the substantive dispute over the

designations and sought the Court’s guidance.

       The Parties shall follow the procedures for bringing joint motions for continued

sealing under Local Rule 5.6. Although the operative Protective Order provides a

procedure for challenging a confidential designation, a party wishing to do so must raise

the challenge “within a reasonable amount of time of the party’s receipt or potential use

of the document . . . .” Stip. Am. Protective Order ¶ 10. Plaintiffs did not challenge the

confidential designation until after filing the documents in support of a motion and so

their challenge was not brought within a reasonable amount of time. Whether the

documents should in fact remain sealed is a separate issue which the Court will address

on a joint motion for continued sealing. Accordingly—
    CASE 0:13-cv-03003-WMW-DTS Document 684 Filed 06/29/20 Page 2 of 2




      IT IS HEREBY ORDERED that the Parties shall follow the procedures of Local

Rule 5.6 to determine whether documents filed under temporary seal in support of

Plaintiffs’ Motion for Partial Summary Judgment (Dkt. No. 639) shall remain under seal.



Dated: June 29, 2020

                                        s/ David T. Schultz
                                        DAVID T. SCHULTZ
                                        United States Magistrate Judge




                                           2
